February 22, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “multi-jointed coupling gear” in Claim 21 must be shown or the feature(s) canceled from the claim(s).  Nothing in the specification is any structure described as “a multi-jointed coupling gear”. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

The drawings are objected to because the drawings contain hand-drawn drawings and hand-written reference numbers which are very unprofessional looking.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 21 claims “a multi-jointed coupling gear”.  However, nothing in the specification is any structure described as “multi-jointed coupling gear”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 appears to be redundant.  Claim 27 reads “…..wherein the item of seating furniture is a seating furniture assembly.”  Is there a difference between a "seating furniture" and a "seating furniture assembly"? It appears Applicant is claiming the same thing twice in the same claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17 and 19-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piretti (U.S. Patent No. 9,883,746 B2).

    PNG
    media_image1.png
    154
    205
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    149
    216
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    166
    261
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    152
    238
    media_image4.png
    Greyscale

As for claims 14 and 19, Piretti teaches an element of a device, the device being selected from the group consisting of a seating furniture assembly and a seating furniture assembly component, the element being an elastically deformable element 42 being integrated in single-piece form into the device and serving as an energy storage member.
As for claim 15, Piretti teaches that said elastically deformable element is deformable owing to an exertion of load on the device, which said exertion of load has an aim of causing a movement of the device.
As for Claim 16, Piretti teaches that said elastically deformable element is composed of a plastic material (see the specification where it reads “…..each loop-shaped elastic element 36 comprises a lower portion 38 fixed to the support 26, an upper portion 40 fixed to the seat 14, a front elastic portion 42 and a rear elastic portion 44. Each loop-shaped elastic element 36 is made from a single piece of molded plastic material.”).
As for Claim 17, Piretti teaches that said elastically deformable element is configured so as to deform differently in a manner dependent on a direction of action of a force acting thereon, 
As for claim 20, Piretti teaches that the device is a pivot mechanism, in which a pivoting of a backrest support rearward induces a following movement of a seat support.
As for claims 21-22, so far as understood, Piretti teaches that said pivot mechanism has a multi-jointed coupling gear; and said at least one elastically deformable element is formed as an integral constituent part of said multi-jointed coupling gear; wherein said at least one elastically deformable element has a plurality of virtual centers of rotation in order to provide an infinite joint gear for said pivot mechanism.
As for claim 23, Piretti teaches that a pivoting movement is provided by said pivot mechanism and would not be implementable without a deformability of said at least one elastically deformable element.
As for Claim 24, Piretti teaches that the pivoting movement is a movement in a case of which the backrest support pivots through a pivot angle of greater than 5o.
As for Claim 25, Piretti teaches that said at least one elastically deformable element is one of a plurality of elastically deformable elements; and the device having a single-piece seat support-base support combination, in which a seat support can be moved relative to a base support by being connected in single-piece form to the base support via a number of said elastically deformable elements 42, 44.
As for Claim 26, Piretti teaches that said at least one elastically deformable element is an only energy-storing structural part of the device.
As for Claim 27, Piretti teaches that the item of seating furniture is a seating furniture assembly.
elastically deformable element is a coupler or a part of said coupler.
As for Claim 30, Piretti teaches that the item of seating furniture is an office chair.

Claims 14-17 and 19-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al (U.S. Patent No. 8,087,727 B2).

    PNG
    media_image5.png
    261
    317
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    266
    278
    media_image6.png
    Greyscale


As for claims 14 and 19, Parker et al teach an element of a device, the device being selected from the group consisting of a seating furniture assembly and a seating furniture assembly component, the element being an elastically deformable element 353 being integrated in single-piece form into the device and serving as an energy storage member.
As for claim 15, Parker et al teach that said elastically deformable element is deformable owing to an exertion of load on the device, which said exertion of load has an aim of causing a movement of the device.
As for Claim 16, Parker et al teach that said elastically deformable element is composed of a plastic material (see the specification where it reads The deformable members 351, 353 each 
As for Claim 17, Parker et al teach that said elastically deformable element is configured so as to deform differently in a manner dependent on a direction of action of a force acting thereon, by virtue of said elastically deformable element having a plurality of members or structure planes which act in parallel and which have stiffnesses dependent on the direction of the action of the force.
As for claim 20, Parker et al teach that the device is a pivot mechanism, in which a pivoting of a backrest support rearward induces a following movement of a seat support.
As for claims 21-22, so far as understood, Parker et al teach that said pivot mechanism has a multi-jointed coupling gear; and said at least one elastically deformable element is formed as an integral constituent part of said multi-jointed coupling gear; wherein said at least one elastically deformable element has a plurality of virtual centers of rotation in order to provide an infinite joint gear for said pivot mechanism.
As for claim 23, Parker et al teach that a pivoting movement is provided by said pivot mechanism and would not be implementable without a deformability of said at least one elastically deformable element.
As for Claim 24, Parker et al teach that the pivoting movement is a movement in a case of which the backrest support pivots through a pivot angle of greater than 5o.
As for Claim 25, Parker et al teach that said at least one elastically deformable element is one of a plurality of elastically deformable elements; and the device having a single-piece seat 
As for Claim 26, Parker et al that said at least one elastically deformable element is an only energy-storing structural part of the device.
As for Claim 27, Parker et al teach that the item of seating furniture is a seating furniture assembly.
As for Claim 28, Parker et al teach that said at least one elastically deformable element is a coupler or a part of said coupler.
As for Claim 30, Parker et al teach that the item of seating furniture is an office chair.

Claims 14-17 and 19-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier et al (U.S. Patent Application Publication No. 2020/0085194 A1).

    PNG
    media_image7.png
    228
    212
    media_image7.png
    Greyscale

As for claims 14 and 19, Maier et al teach an element of a device, the device being selected from the group consisting of a seating furniture assembly and a seating furniture assembly component, the element being an elastically deformable element 23 being integrated in single-piece form into the device and serving as an energy storage member 8.

As for Claim 16, Maier et al teach that said elastically deformable element is composed of a plastic material (See paragraph [0068] where it reads “The mapping into virtual rotation points 12, 13, 14 of the storage member 8 of the transmission 5 at the chair 1 of FIG. 2 is here attributed for example to a fiber reinforced plastic material, similarly as before in FIG. 1 and FIG. 3 to the configuration of the storage member 8 in an elastically deformable material. This plastic material may be formed by polyamide.”).
As for Claim 17, Maier et al teach that said elastically deformable element is configured so as to deform differently in a manner dependent on a direction of action of a force acting thereon, by virtue of said elastically deformable element having a plurality of members or structure planes which act in parallel and which have stiffnesses dependent on the direction of the action of the force.
As for claim 20, Maier et al teach that the device is a pivot mechanism, in which a pivoting of a backrest support rearward induces a following movement of a seat support.
As for claims 21-22, so far as understood, Maier et al that said pivot mechanism has a multi-jointed coupling gear; and said at least one elastically deformable element is formed as an integral constituent part of said multi-jointed coupling gear; wherein said at least one elastically deformable element has a plurality of virtual centers of rotation in order to provide an infinite joint gear for said pivot mechanism.

As for Claim 24, Maier et al teach that the pivoting movement is a movement in a case of which the backrest support pivots through a pivot angle of greater than 5o.
As for Claim 25, Maier et al that said at least one elastically deformable element is one of a plurality of elastically deformable elements; and the device having a single-piece seat support-base support combination, in which a seat support can be moved relative to a base support by being connected in single-piece form to the base support via a number of said elastically deformable elements 20,21.
As for Claim 26, Maier et al that said at least one elastically deformable element is an only energy-storing structural part of the device.
As for Claim 27, Maier et al teach that the item of seating furniture is a seating furniture assembly.
As for Claim 28, Maier et al teach that said at least one elastically deformable element is a coupler or a part of said coupler.
As for Claim 30, Maier et al teach that the item of seating furniture is an office chair.

Claims 14-17, 19-23, and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deevers et al (U.S. Patent No. 11,109,683 B2).

    PNG
    media_image8.png
    197
    189
    media_image8.png
    Greyscale


As for claim 15, Deevers et al teach that said elastically deformable element is deformable owing to an exertion of load on the device, which said exertion of load has an aim of causing a movement of the device.
As for Claim 16, Deevers et al teach that said elastically deformable element is composed of a plastic material.
As for Claim 17, Deevers et al teach that said elastically deformable element is configured so as to deform differently in a manner dependent on a direction of action of a force acting thereon, by virtue of said elastically deformable element having a plurality of members or structure planes which act in parallel and which have stiffnesses dependent on the direction of the action of the force.
As for claim 20, Deevers et al teach that the device is a pivot mechanism, in which a pivoting of a backrest support rearward induces a following movement of a seat support.
As for claims 21-22, so far as understood, Deevers et al that said pivot mechanism has a multi-jointed coupling gear; and said at least one elastically deformable element is formed as an integral constituent part of said multi-jointed coupling gear; wherein said at least one elastically deformable element has a plurality of virtual centers of rotation in order to provide an infinite joint gear for said pivot mechanism.

As for Claim 25, Deevers et al teach that said at least one elastically deformable element is one of a plurality of elastically deformable elements; and the device having a single-piece seat support-base support combination, in which a seat support can be moved relative to a base support by being connected in single-piece form to the base support via a number of said elastically deformable elements 23, 25, 33.
As for Claim 26, Deevers et al that said at least one elastically deformable element is an only energy-storing structural part of the device.
As for Claim 27, Deevers et al teach that the item of seating furniture is a seating furniture assembly.
As for Claim 28, Deevers et al teach that said at least one elastically deformable element is a coupler or a part of said coupler.
As for Claim 30, Deevers et al teach that the item of seating furniture is an office chair.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636